Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 has been amended.  Claim 21 is newly added. Claims 1-4 and 21, as filed 08/01/2022, are examined herein.  No new matter is added. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the determination of AIA  status, Applicant argues  (page 9 of the remarks dated 08/01/2022) that the instant claims should be examined under pre-AIA  provisions. Applicant's arguments are persuasive. 
Regarding the rejection under 35 USC 103, Applicant argues (page 9-15 of the Remarks) that the inventive feature of the instant application is “splitting a credit card number for privacy purposes.” Applicant further argues that there is no motivation to combine Bemmel and Regev because Bemmel does not teach any motivation to combine “passwords”. This argument is not persuasive. Bemmel teaches (FIG. 8) that data provided by the customer (#818, voice sample and password) can be transmitted to an identity provider service and then the result is forwarded to a payment processor (#840). Bemmel teaches [0031], [0035], [0041] that verification information can be routed to other servers. [0084] teaches that voice sample and/or password data can be provided to the mobile gateway … (emphasis added) “which conveys it onto the authentication services gateway 116 for further parsing and distribution.” Examiner notes that the combination of Bemmel, in view of Regev and Hammad was affirmed by the PTAB, see Appeal 2021-003675.
Applicant further argues (page 12-14) that a “credit card number” is defined by a majority of sources as a 15-digit or 16-digit number found on the back or front of the credit card. This argument is not persuasive.  In 2011, the instant Examiner had possession of at least one credit card, which was used both for in-person and online shopping. The Examiner is not aware of any instance where a transaction could be conducted without both the 16-digit number and the expiration data.  Applicant further argues that Bemmel does not teach or suggest “splitting a credit card number for privacy purposes”. This argument is not persuasive.  Bemmel at [0011] teaches that the prior art method of IVR solutions, where a PIN is spoken into a cell phone, risk the compromise of secret information. Bemmel teaches [0014] a secure payment means. Examiner further notes that Regev teaches [0054] “When using a third party the credit card details, or any other equivalent personal information, will be transformed to the Issuer or bank in two segments, each one consisting only half of the information….” If the “credit card number” is considered to be the 16-digit number, then Regev teaches that each segment will have 8 digits.  If the “credit card number” is considered to be the 16-digit number plus the 4 digit expiration date, then Regev teaches that each segment will have 2 digits.  If the “credit card number” is considered to be the 16-digit number, the 4 digit expiration date, and the 3 digit CVV, then Regev teaches that each segment will have about 11 digits. In each of these cases, the broadest reasonable interpretation of  “partial credit card numbers are insufficient to identify the consumer credit card number” (the limitation from claim one) and “first transaction data comprising a first portion of a 16-digit-consumer credit card number, wherein the 16-digit consumer credit card number comprises a first portion and a second portion” (the limitation of claim 2) includes the teaching of Regev, as applied to Bemmel.

Claim Interpretation - Preamble
The preamble of claim 1 recites: “A system enabling a consumer electronic device to transfer funds from an account of a consumer, herein referred to as a consumer account, to the account of a merchant, herein referred to as a merchant account, via a mobile telecommunications network, the system comprising:…” Examiner notes that the recitation of “account of a consumer” and “account of a merchant” are subject to intended use claim interpretation.  According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080046366 (hereinafter Bemmel) in view of US 20010007132 (hereinafter Regev) and US 20100274692 (hereinafter Hammad).

Regarding claim 1, Bemmel teaches a system enabling a consumer electronic device to transfer funds from an account of a consumer, herein referred to as a consumer account, to the account of a merchant, herein referred to as a merchant account, via a mobile telecommunications network, the system comprising:
a merchant electronic device operatively coupled to a communications and processing server via the mobile telecommunications network, wherein the merchant electronic device is also operatively coupled to an Internet network; (FIG. 8 and [0082-0085] teaching a POS terminal operatively coupled to a merchant gateway. [0047] teaches that the device may be linked to a corporate network server.)
a database server operatively coupled to the communications and processing server, wherein the merchant electronic device is operatively coupled to the database server via the Internet network, wherein the merchant supplies information comprising the merchant account to the database server [via the Internet network], wherein the database server stores said information and provides the information to the communications and processing server at an initiation of a transfer of funds; (FIG.1 teaching an authentication services gateway, a mobile gateway, and a merchant gateway, each linked to authentication servers and a mobile device database. [0082] the customer … entering a number or phrase associated with the registered account via the payment terminal; [0075-0077] contemplating authentication of the POS. )
the consumer electronic device operatively coupled to the communications and processing server via the mobile telecommunications network, wherein the merchant and consumer electronic devices are capable of sending and receiving messages to and from the communications and processing server via the mobile telecommunications network; the communications and processing server performing steps comprising: (FIG. 1, FIG. 3, and FIG. 8  and [0083] a mobile gateway originating a call to the mobile device.)
receiving a first [SMS] message from the merchant electronic device via the mobile telecommunications network, the first [SMS] message comprising: (FIG. 1, FIG. 3, and FIG. 8 and [0082])
first transaction data comprising a first portion of a consumer credit card number, wherein the consumer credit card number comprises a first portion and a second portion; … and (FIG. 1, FIG. 3, and FIG. 8 and [0082] teaching the customer indicating at the POS terminal the financial account he/she wishes to employ for a transaction by entering a number or phrase associated with the registered account via the payment terminal.)
a consumer mobile number associated with the consumer electronic device for uniquely identifying the consumer electronic device, wherein the consumer nominates the consumer electronic device by supplying the consumer mobile number to the merchant possessing the merchant electronic device, and wherein the consumer provides the first portion of a consumer credit card number to the merchant; (FIG. 1, FIG. 3, and FIG. 8 and [0082-0083] teaching the consumer providing registered verification information and a mobile phone number to the POS device, and the POS device transmitting that information to the payment processing server including the identity provider service.)
a message combining server, operatively coupled to the communications and processing server, for combining the first transaction data, the second transaction data and information comprising the merchant account to generate a combined transaction data sufficient for deducting funds from the consumer account, wherein the combined transaction data comprises the first portion and the second portion of the consumer credit card number, wherein the combined transaction data is then transmitted to a transaction processor, wherein the transfer of funds from the consumer account to the merchant account is completed by the transaction processor. ([0084] user providing a password to the server, and a transaction module #122. FIG. 3 communication by voice connection or text message. See also [0016], [0042], [0051], [0056], [0058], [0066], and [0074]. [0058] teaches provision of a password by text message. Examiner notes that a credit card number typically comprises a 16-digit account number, an expiration date, and a CVV number. The expiration date or CVV can be considered a password for the purpose of user authentication. [0085] approval and completion of the transaction. See also [0031] “In one embodiment, rather than prompting the consumer to select a particular password, the provisioning module 120 can select an element of the received registration information to be used as the password.”)
Bemmel does not explicitly teach, but Regev does teach:
receiving a first SMS message from the merchant electronic device via the mobile telecommunications network, the first SMS message comprising:  ( [0054] “When using a third party the credit card details, or any other equivalent personal information, will be transformed to the Issuer or bank in two segments, each one consisting only half of the information….”)
… wherein the first portion contains partial credit card numbers and the second portion contains partial credit card numbers, wherein partial credit card numbers are insufficient to identify the consumer credit card number; ([0054])
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the partial credit card data transmission of Bemmel with the use of SMS of Regev because motivation Regev [0022-0023] explicitly teaches the motivation of using SMS to improve efficiency and consumer confidence. See MPEP 2143.I.G.

Modified Bemmel does not explicitly teach, but Hammad does teach:
processing the first SMS message to generate a request SMS message, comprising request data, at least a portion of the request data being derived from the first SMS message, wherein the request SMS message is transmitted to the consumer electronic device identified by the consumer mobile number;  ([0041], [0095] “user 1 may need to provide … a billing zip code, a PIN (personal identification number), an expiration date, a card security code (e.g. CVV, CVVC, etc), or other required information.”)
and verifying a source of the response SMS message using the consumer mobile number previously provided and identification data embedded in the response SMS message, comprising extracting a mobile phone number from the identification data and cross-checking the mobile phone number with the consumer mobile number previously provided; (FIG. 1, [0041],  [0098])
It would have been obvious, as of the effective filing date of the instant invention, to combine the funds transfer method of Bemmel and Regev with the request message requesting CVV and phone number cross check of Hammad, because Hammad explicitly teaches the motivation [0007] of the use of a consumer device to enhance transaction security without interfering with the consumer experience in the transaction.  See MPEP 2143.I.G.

Regarding claim 2, Bemmel in view of Regev and Hammad teaches a system as claimed in claim 1, and Bemmel further teaches:
wherein first transaction data comprising the first [SMS] message further comprises a transaction descriptor or an amount to be transferred from the consumer account to the merchant account. (FIG. 1, FIG. 3, [0046] “purchase amount”)
Bemmel does not explicitly teach, but Regev does teach:
first transaction data comprising the first SMS message ([0054])

Regarding claim 3, Bemmel in view of Regev and Hammad teaches a system as claimed in claim 2, and Bemmel further teaches:
wherein the request SMS message directed to the consumer electronic device comprises the transaction descriptor or the amount to be transferred from the consumer account to the merchant account. (FIG. 8, [0056], [0082-0087])

Regarding claim 4, Bemmel in view of Regev and Hammad  teaches a system as claimed in claim 1, and Bemmel further teaches:
wherein the second transaction data contained in the response SMS message further comprises an expiry date of a credit card bearing the consumer credit card number or a security code associated with the credit card bearing the consumer credit card number. (FIG. 3, [0031], [0058], [0084])
	

Regarding claim 21, Bemmel teaches a system enabling a consumer electronic device to transfer funds from an account of a consumer, herein referred to as a consumer account, to the account of a merchant, herein referred to as a merchant account, via a mobile telecommunications network, the system comprising:
a merchant electronic device operatively coupled to a communications and processing server via the mobile telecommunications network, wherein the merchant electronic device is also operatively coupled to an Internet network; (FIG. 8 and [0082-0085] teaching a POS terminal operatively coupled to a merchant gateway. [0047] teaches that the device may be linked to a corporate network server.)
a database server operatively coupled to the communications and processing server, wherein the merchant electronic device is operatively coupled to the database server via the Internet network, wherein the merchant supplies information comprising the merchant account to the database server [via the Internet network], wherein the database server stores said information and provides the information to the communications and processing server at an initiation of a transfer of funds; (FIG.1 teaching an authentication services gateway, a mobile gateway, and a merchant gateway, each linked to authentication servers and a mobile device database. [0082] the customer … entering a number or phrase associated with the registered account via the payment terminal; [0075-0077] contemplating authentication of the POS. )
the consumer electronic device operatively coupled to the communications and processing server via the mobile telecommunications network, wherein the merchant and consumer electronic devices are capable of sending and receiving messages to and from the communications and processing server via the mobile telecommunications network; the communications and processing server performing steps comprising: (FIG. 1, FIG. 3, and FIG. 8  and [0083] a mobile gateway originating a call to the mobile device.)
receiving a first [SMS] message from the merchant electronic device via the mobile telecommunications network, the first [SMS] message comprising: (FIG. 1, FIG. 3, and FIG. 8 and [0082])
a consumer mobile number associated with the consumer electronic device for uniquely identifying the consumer electronic device, wherein the consumer nominates the consumer electronic device by supplying the consumer mobile number to the merchant possessing the merchant electronic device, and wherein the consumer provides the first portion of a consumer credit card number to the merchant; (FIG. 1, FIG. 3, and FIG. 8 and [0082-0083] teaching the consumer providing registered verification information and a mobile phone number to the POS device, and the POS device transmitting that information to the payment processing server including the identity provider service.)
a message combining server, operatively coupled to the communications and processing server, for combining the first transaction data, the second transaction data and information comprising the merchant account to generate a combined transaction data sufficient for deducting funds from the consumer account, wherein the combined transaction data comprises the first portion and the second portion of the consumer credit card number, wherein the combined transaction data is then transmitted to a transaction processor, wherein the transfer of funds from the consumer account to the merchant account is completed by the transaction processor. ([0084] user providing a password to the server, and a transaction module #122. FIG. 3 communication by voice connection or text message. See also [0016], [0042], [0051], [0056], [0058], [0066], and [0074]. [0058] teaches provision of a password by text message. Examiner notes that a credit card number typically comprises a 16-digit account number, an expiration date, and a CVV number. The expiration date or CVV can be considered a password for the purpose of user authentication. [0085] approval and completion of the transaction. See also [0031] “In one embodiment, rather than prompting the consumer to select a particular password, the provisioning module 120 can select an element of the received registration information to be used as the password.”)
Bemmel does not explicitly teach, but Regev does teach:
receiving a first SMS message from the merchant electronic device via the mobile telecommunications network, the first SMS message comprising:  ( [0054] “When using a third party the credit card details, or any other equivalent personal information, will be transformed to the Issuer or bank in two segments, each one consisting only half of the information….”)
first transaction data comprising a first portion of a 16-digit-consumer credit card number, wherein the 16-digit consumer credit card number comprises a first portion and a second portion; and ([0054])
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the partial credit card data transmission of Bemmel with the use of SMS of Regev because motivation Regev [0022-0023] explicitly teaches the motivation of using SMS to improve efficiency and consumer confidence. See MPEP 2143.I.G.

Modified Bemmel does not explicitly teach, but Hammad does teach:
processing the first SMS message to generate a request SMS message, comprising request data, at least a portion of the request data being derived from the first SMS message, wherein the request SMS message is transmitted to the consumer electronic device identified by the consumer mobile number;  ([0041], [0095] “user 1 may need to provide … a billing zip code, a PIN (personal identification number), an expiration date, a card security code (e.g. CVV, CVVC, etc), or other required information.”)
and verifying a source of the response SMS message using the consumer mobile number previously provided and identification data embedded in the response SMS message, comprising extracting a mobile phone number from the identification data and cross-checking the mobile phone number with the consumer mobile number previously provided; (FIG. 1, [0041],  [0098])
It would have been obvious, as of the effective filing date of the instant invention, to combine the funds transfer method of Bemmel and Regev with the request message requesting CVV and phone number cross check of Hammad, because Hammad explicitly teaches the motivation [0007] of the use of a consumer device to enhance transaction security without interfering with the consumer experience in the transaction.  See MPEP 2143.I.G.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080208697 (Kargman) information splitting FIG. 5 “split number into two components” FIG> 6 “reconstruct”
US 20050268107 (Harris) teaching a method of two factor authentication. See [0132] teaching code exchange using a mobile phone. 
US 7810729 (Morley) teaching a method of using a mobile phone to transmit credit card transaction data. 
US 2015015459 (Bacastow) FIG. 3,  FIG. 4, FIG. 12. [0130] Server sends SMS to customer, customer replies with PIN. [0137] partial physical PIN.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                           
CLAIRE A. RUTISER
Examiner
Art Unit 3692

	

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692